UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2016 OPTICAL CABLE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-27022 54-1237042 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 5290 Concourse Drive Roanoke, VA (Address of principal executive offices) (Zip Code) (540) 265-0690 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents Item5.07 Submission of Matters to a Vote of Security Holders. Item 7.01 Regulation FD Disclosure. Item9.01 Financial Statements and Exhibits. Signatures Exhibits Item 5.07 Submission of Matters to a Vote of Security Holders. On March 29, 2016, Optical Cable Corporation (“OCC” or the “Company”) held its annual meeting of shareholders at the Green Ridge Recreation Center, 7415 Wood Haven Road, Roanoke, Virginia for the purposes of (1) electing six directors from the slate of directors nominated in accordance with OCC’s bylaws to serve until the next annual meeting of shareholders, (2) ratifying the appointment of Brown, Edwards & Company, L.L.P. as the independent registered public accounting firm for OCC and (3) approving, on a non-binding advisory basis, the compensation of the Company’s named executive officers. 1. Election of Directors. Each of the following directors were elected to serve until the next annual meeting of shareholders and until their successors are duly elected and qualified. The vote regarding such directors was as follows: Directors Common Share Votes For Common Share Votes Withheld Common Share Broker Non-Votes Neil D. Wilkin, Jr. Randall H. Frazier John M. Holland John A. Nygren Craig H. Weber John B. Williamson, III 2. Ratification of Brown, Edwards & Company, L.L.P. Brown, Edwards & Company, L.L.P. was ratified as the independent registered public accounting firm for OCC. The vote regarding the ratification was as follows: Number of Common Share Votes For Number of Common Share Votes Against Number of Common Share Votes Abstain 3. Approval, on a non-binding advisory basis, of the compensation to the Company’s named executive officers. The compensation of the Company’s named executive officers was approved on a non-binding advisory basis. The vote regarding the approval was as follows: Number of Common Share Votes For Number of Common Share Votes Against Number of Common Share Votes Abstain Number of Common Share Broker Non-Votes No other matters were voted upon at the annual meeting of shareholders. 2 Item 7.01 Regulation FD Disclosure. On March 29, 2016, following the formal portion of the shareholder meeting, Mr. Neil Wilkin, Chairman of the Board, President and CEO, provided a brief presentation on the Company. The material portions of the presentation are attached hereto as Exhibit 99.1. The information in the preceding paragraph, as well as Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that section. It may only be incorporated by reference into another filing under the Exchange Act or Securities Act of 1933 if such subsequent filing specifically references Section 7.01 of this Current Report on Form 8-K. All information in Exhibit 99.1 speaks as of the date thereof and the Company does not assume any obligation to update said information in the future. In addition, the Company disclaims any inference regarding the materiality of such information which otherwise may arise as a result of its furnishing such information under Item 7.01 of this report on Form 8-K. Item9.01. Financial Statements and Exhibits. (d) Exhibits The following is furnished as an Exhibit to this Report. ExhibitNo. Description of Exhibit Presentation Materials from Shareholder Meeting on March 29, 2016. (FURNISHED HEREWITH) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPTICAL CABLE CORPORATION By: /s/ TRACY G. SMITH Name: Tracy G. Smith Title: Senior Vice President and Chief Financial Officer Dated: March 30, 2015 3 EXHIBIT INDEX OPTICAL CABLE CORPORATION Current report on Form 8-K ExhibitNo. Description of Exhibit Presentation Materials from Shareholder Meeting on March 29, 2016. (FURNISHED HEREWITH) 4
